Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 9,770,224 B2).
Re claim 7:   Park teaches an adaptor for a self-auscultation device (figure 1), comprising:
a first adaptor having a first channel portion (left side of base (2) as depicted in figure 2 having a cut out); and
a second adaptor portion having a second channel portion right side of base (2) as depicted in figure 2 having a cut out), wherein the first adaptor portion
and the second adaptor portion are opposable (formed together as seen from figure 2) to form an adaptor channel (1) from the first channel portion and the second channel portion, and wherein the adaptor channel is configured to conform to an outer surface of a listening device (inline microphone, column 4, lines 51-52).
Re claim 8: note the narrow and wide portions of channel are of the same shape with only differences being in the size of these portions
Re claim 9: note use of magnet (8) couple as set forth.
Re claim 10: note a tapering (stepped arrangement) occurs at the junction between the narrow and wide adaptor portions
Re claim 11: the stepped location forming the channel is a tapered segment 
Re claim 12: the narrow and wide portions of channel have cylindrical segment profiles 
Allowable Subject Matter
5. 	Claims 1-6 and 13-20 are allowed.
Response to Arguments
6. 	Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. 
Re claim 7: applicant argues that Park does not teach that the grooves in the disclosed portions in the arrangement are moveable relative to each other.  Examiner agrees, however claim 7 does not set forth this argued feature.  Claim 7 sets forth that the adaptor portions are opposable to form the channel.  Opposable portions are not the same as moveable portions as argued.  Clearly, Park teaches a channel that is formed by sections of base (2) that are opposable.  These sides are made opposable during the manufacturing of element (2).   
Conclusion
7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        7/26/22